Citation Nr: 1020527	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-13 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of heat 
stroke. 


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from August 1980 to June 
1983, and from     June 1984 to June 2004.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which in part denied entitlement to   the 
benefit sought. 

The Board issued a March 2009 decision denying several claims 
for increased ratings for already service-connected 
disabilities. The Board then remanded the instant claim for 
further development of the evidence. That matter has since 
returned for appellate disposition. 


FINDING OF FACT

The Veteran does not currently experience any residuals of a 
heat stroke injury. 


CONCLUSION OF LAW

The criteria are not met for service connection for residuals 
of heat stroke.                  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009);           38 
C.F.R. §§ 3.102, 3.159, 3.303, 4.88a (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Through VCAA notice correspondence dated from September 2004, 
the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 
Furthermore, an addendum to the April 2006 Statement of the 
Case (SOC) provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The VCAA notice preceded issuance of the March 2005 rating 
decision on appeal, and thus met the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and arranging for him to undergo VA 
examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). The 
Veteran has not requested a hearing in connection with this 
matter. There is no objective indication of any further 
relevant information or evidence that must be associated with 
the record. The record as it stands includes sufficient 
competent evidence to decide    the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

The Veteran's service treatment history provides a June 1989 
in-service hospitalization report, indicating that the 
Veteran had passed out while running a   4-mile course during 
Army Range training while at  Fort Benning, Georgia. In the 
field his temperature had been gradually lowered and he was 
administered an IV. The Veteran initially was in moderate 
distress and unable to respond upon initial presentation. The 
Veteran when capable described gastrointestinal upset with 
"dry heaves." He had been admitted to the hospital for 
heatstroke protocol. Later in the day he was found to have 
diffuse muscle tenderness, and some right lower quadrant 
(RLQ) pain, but otherwise to be without any complaints. The 
following day, assessment noted was of heat stroke, with 
temperature stale, with coagulation studies still abnormal, 
and mental status improved. Also noted was RLQ pain 
improving, calf tenderness, hypokalemia, and bradycardia. The 
following day, RLQ pain and hypokalemia had resolved. 

Following this incident, the Veteran was placed on a 
temporary physical profile of P3. [There are six categories 
into which a physical profile is divided, otherwise referred 
to as PULHES. The P stands for physical capacity or stamina; 
the U for upper extremities; the L for lower extremities; the 
H for hearing and ear; the E for eyes; and the S stands for 
psychiatric. The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.] Approximately 
two-months later, he underwent physical evaluation to 
determine if the profile could be revoked. It was indicated 
that since the incident the Veteran had done well and was 
back up to previous shape prior to the head injury episode. 
The evaluation report noted there was no documented or 
convincing evidence that the Veteran was necessarily 
predisposed to another episode, and further that he was fully 
aware of the warning signs and symptoms of heat injury. The 
physical profile was then revoked. 

On his February 2004 military separation examination, the 
Veteran indicated that in       August 1989 he had lost 
consciousness for a period of time as a result of heat stroke 
injury at Army Ranger school; he elaborated to the examining 
military physician that he had been hospitalized at Fort 
Benning in the intensive care unit for one week, was 
administered IV fluids, and given a temporary profile. 

In his original formal claim for VA benefits, the Veteran 
claimed to have developed temperature sensitivity to hot 
environments as a result of the prior heat stroke injury.

The Veteran underwent a September 2004 VA general medical 
examination by a QTC physician. With regard to the claimed 
condition of residuals of heat stroke,    the examiner at 
that time diagnosed "heat stroke, resolved." According to 
this examiner, there was no historical log for the claimed 
problem. 

Another such general medical examination was completed in May 
2007. At that time, the Veteran reported as to claimed heat 
stroke residuals that he did not have seizures. He did have 
recurrent headaches. When exercising in hot areas for 
extended periods, he had to be very careful to keep himself 
hydrated. The Veteran further stated that if a headache 
occurred, he would go to work but required medications. The 
headaches averaged several times per month each time lasting 
four to five hours. There was no incontinence or fecal 
leakage. There was no dizziness, or history of stroke. There 
was no treatment for this condition. There   was no 
functional impairment. Notwithstanding the above reported 
history, in the VA examiner's diagnostic summary he indicated 
that there was "no diagnosis," because there was no 
pathology to render the diagnosis. 

The Board in its March 2009 remand found a key area in which 
the May 2007 VA examination report required clarification, in 
that the examiner appeared to list headaches as a residual of 
heat stroke, but then failed to objectively indicate whether 
this headache condition was indeed the causal result of in-
service injury. The Board directed that a supplemental 
opinion be obtained from the May 2007 examiner on the 
question of the etiology of the Veteran's headaches, and 
whether due to heat stroke injury. 

In December 2009, the May 2007 examiner provided a 
supplemental medical opinion based on review of the Veteran's 
claims file. The examiner concluded that the Veteran's 
recurrent headaches were not related in any way to heat 
stroke sustained in service. The stated rationale was that 
there was no general medical relationship between previous 
heat strokes and long-term headaches. 

Having reviewed the evidence in this case, the Board finds 
that service connection is not warranted for heat stroke 
residuals. The presence of in-service injury involving having 
sustained a heat stroke is not disputed. In addition to 
precipitating injury, however, the competent evidence must 
further show a causal linkage between that injury and a 
diagnosed current disability. See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); Hickson, 
supra. 
Here, the only identified potential residual of heat stroke, 
of chronic headaches,          is not established to have 
been of service origin. Rather, the December 2009 medical 
opinion of record effectively refutes a link between long-
term headaches and prior heat stroke injury, explaining that 
there is no identifiable causal connection between the two 
manifestations. The opinion is premised upon a direct review 
of the medical history in this case, and incorporates the 
opining physician's professional background and judgment. See 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board 
may consider and evaluate the underlying basis of an opinion 
on a medical question, and determine whether to accept such 
an opinion under the circumstances). See also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)
 
In addition to what the December 2009 opinion observes 
regarding the general lack of causal connection between 
headaches and heat stroke injury, there is no competent 
evidence to otherwise substantiate that such a medical 
relationship exists in this specific case. Notable is that 
the Veteran did not report experiencing or seeking medical 
attention for headaches during service, or for several years 
after service discharge. This gap in relevant treatment 
reflects a lack of continuity of symptomatology from the time 
of claimed injury, through at least the date of           the 
May 2007 medical examination, and thus further weighs against 
this claim.    See 38 C.F.R. § 3.303(b); Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007)              (the elements of 
in-service incurrence of a disease or injury, and an 
association between that and a present diagnosed disability 
may be substantiated through a demonstration of continuity of 
symptomatology).   

The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the causation of headaches, as a matter not within 
the purview of lay observation. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). This is the case particularly given the 
expansive time period between initial heat stroke injury, and 
manifestation of claimed headaches, in that medical evidence 
would be required to demonstrate a causal relationship to in-
service injury on this factual background. 

For these reasons, the Board is denying the claim for service 
connection for residuals of heat stroke. The preponderance of 
the evidence is against this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     





ORDER

Service connection for residuals of heat stroke is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


